 


109 HR 532 IH: Playwrights Licensing Antitrust Initiative Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 532 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Coble (for himself, Mr. Conyers, Mr. Hyde, and Mr. Frank of Massachusetts) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To modify the application of the antitrust laws to permit collective development and implementation of a standard contract form for playwrights for the licensing of their plays. 
 
 
1.Short titleThis Act may be cited as the Playwrights Licensing Antitrust Initiative Act of 2005.  
2.Nonapplication of antitrust laws 
(a)In generalSubject to subsection (c), the antitrust laws shall not apply to any joint discussion, consideration, review, action, or agreement for the express purpose of, and limited to, the development of a standard form contract containing minimum terms of artistic protection and levels of compensation for playwrights by means of— 
(1)meetings, discussions, and negotiations between or among playwrights or their representatives and producers or their representatives; or 
(2)joint or collective voluntary actions for the limited purposes of developing a standard form contract by playwrights or their representatives. 
(b)Adoption and implementationSubject to subsection (c), the antitrust laws shall not apply to any joint discussion, consideration, review, or action for the express purpose of, and limited to, reaching a collective agreement among playwrights adopting a standard form contract developed pursuant to subsection (a) as the participating playwrights sole and exclusive means by which participating playwrights shall license their plays to producers. 
(c)Amendment of contractA standard form of contract developed and implemented under subsections (a) and (b) shall be subject to amendment by individual playwrights and producers consistent with the terms of the standard form contract. 
3.Definitions In this Act: 
(1)Antitrust lawsThe term antitrust laws has the meaning given it in section (a) of the first section of the Clayton Act (15 U.S.C. 12), except that such term includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that such section applies to unfair methods of competition. 
(2)PlaywrightThe term playwright means the author, composer, or lyricist of a dramatic or musical work intended to be performed on the speaking stage and shall include, where appropriate, the adapter of a work from another medium. 
(3)ProducerThe term producer— 
(A)means any person who obtains the rights to present live stage productions of a play; and 
(B)includes any person who presents a play as first class performances in major cities, as well as those who present plays in regional and not-for-profit theaters. 
 
